Citation Nr: 0800802	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 22, 2001, 
for the grant of service connection for diabetes mellitus, 
type II, with complications therefrom.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in May 2004.



FINDINGS OF FACT

1.  On January 22, 2002, the veteran for the first time filed 
a claim of service connection for diabetes mellitus, Type II.

2.  By rating decision in May 2003, the RO granted service 
connection for diabetes mellitus, Type II, effective January 
22, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2001, 
for the grant of service connection for diabetes mellitus, 
Type II, and complications therefrom, have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of entitlement 
to service connection in a letter dated in June 2002.  A May 
2003 rating decision granted service connection for diabetes 
mellitus.  The veteran perfected an appeal as to the 
effective date assigned.  Entitlement to an earlier effective 
date is a downstream issue from that of service connection 
(for which a VCAA letter was duly sent in June 2002), thus 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the Court has also determined 
that the statutory scheme does not require another VCAA 
notice letter in a case such as this where the veteran was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  In any event, the RO provided VCAA 
notice in February 2005 pertaining to his claim for an 
earlier effective date.  

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2002 and February 2005 letters, the RO informed 
the veteran of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate his claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of January 
22, 2001, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).  

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.  The provisions of 38 C.F.R. § 3.816 provide 
that for purposes of this section -- (1) A Nehmer class 
member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease. s(2) A covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases 
include Type 2 Diabetes.  If a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows: 
(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  (2) If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3)of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  (4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with Sec. Sec. 3.114 
and 3.400.  

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  The RO 
assigned an effective date of January 22, 2001, which 
constituted one year prior to the date the RO determined that 
it received the claim for compensation.  The Board notes that 
in various statements received by the veteran, he has 
referenced that service connection for diabetes mellitus is 
in effect January 30, 2002; however, it is clear that the 
effective date assigned to the grant of service connection 
for diabetes mellitus is in fact January 22, 2001.  The 
veteran is claiming entitlement to an earlier effective date 
pursuant to several theories of entitlement.  Initially, the 
veteran claims that he initially filed a claim of service 
connection for diabetes mellitus on or about September 4, 
2001, thus claims that the effective date should be September 
4, 2000.  Second, he claims that pursuant to the case of 
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 
(Fed. Cir. 2002), he is entitled to an effective date of May 
8, 2000.  Finally, he claims that treatment records reflect 
an initial diagnosis of diabetes in 1993.  

With regard to his third theory of entitlement, the Board 
notes that the mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek service connection and therefore does not constitute a 
claim; rather, the veteran must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon v. West, 12 Vet. 
App. 32 (1998).  Therefore, the Board declines to view any 
references to diabetes in medical records as a claim for VA 
compensation based on diabetes.  

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
or receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii).  If the award of compensation is due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. 
§ 3.114(a)(1).  If a claim is reviewed at the claimant's 
request more than one year after the effective date of the 
law, the effective date of the award may be one year prior to 
the date of receipt of such request, if the veteran met all 
the criteria of the liberalizing law or issue at that time.  
38 C.F.R. § 3.114(a)(3).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 
1378 (Fed. Cir. 2002).

Generally, the effective date for the grant of service 
connection is the day following separation from service, if a 
claim is received within one year of the date of separation 
from service, otherwise the effective date is the date the 
claim was received.  Based on adjudication in the Nehmer case 
certain stipulations were agreed to and are now incorporated 
in 38 C.F.R. § 3.816.  However, the veteran is not a Nehmer 
class member since the veteran was not denied compensation 
for diabetes mellitus between September 25, 1985, and May 3, 
1989; the veteran's claim of service connection was not 
pending before VA on May 3, 1989, nor was it received by VA 
between May 3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service connection 
for diabetes mellitus (May 8, 2001); and the veteran's claim 
was not received within one year from the date of his 
separation from service.  When none of the requirements is 
met, which is the case here, the effective date of the award 
shall be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  38 C.F.R. § 3.816(c)(4).

In this case, the RO determined that the veteran's claim of 
service connection for diabetes mellitus was received on 
January 22, 2002.  Specifically, a formal 'Application for 
Compensation or Pension' was date-stamped as received by VA 
on January 22, 2002, which included a claim of service 
connection for diabetes mellitus.  The application was signed 
by the veteran and the 'date signed' reflected is August 31, 
2001.  Also included with such application was a copy of a 
'Transmittal' with a typewritten date of September 4, 2001.  
The 'Transmittal' is addressed to CDVA in Oakland, 
California, refers to the veteran, and reflects that it is 
from the Fresno Co Veterans Service Office.  Such transmittal 
was also date-stamped as received by VA on January 22, 2002.  
Service connection was granted on a presumptive basis and the 
effective date for his claim was set by the RO as January 22, 
2001, which was one year prior to the date of receipt of his 
claim.  The veteran contends that the application which he 
dated on August 31, 2001, and the 'Transmittal' which is 
dated on September 4, 2001, constitutes the date of his 
initial claim of service connection and that such claim was 
transmitted by the Fresno Veterans Service Office and should 
have been received by the Oakland RO.  Unfortunately, the 
claims folder does not reflect that VA received the veteran's 
application for VA benefits prior to January 22, 2002.  While 
acknowledging that the 'Transmittal' reflects a typewritten 
date of September 4, 2001, neither the veteran nor the Fresno 
Veterans Service Office has submitted confirmation that any 
such documentation was actually transmitted to VA, such as a 
facsimile confirmation sheet.  Thus, although it appears that 
in or about August 2001, the veteran may have requested that 
the Fresno Veterans Service Office file a claim for 
compensation on his behalf, there is no indication that such 
claim was received by VA prior to January 22, 2002.  

In any event, the Board notes that the basis for the RO 
assigning the effective date of January 22, 2001, is unclear.  
As the date of the change in law providing for a presumption 
of service connection for diabetes mellitus for certain 
Vietnam veterans is May 8, 2001, and since the veteran had 
not filed a claim of service connection for diabetes prior to 
his January 22, 2002, claim, it would seem that the effective 
date assigned for the award should have been May 8, 2001, the 
effective date of the change in law.  See 38 C.F.R. 
§ 3.114(a)(1).  The date of the award may be one year prior 
to the date of receipt of the claim, only when the claimant's 
request is received more than one year after the May 8, 2001 
effective date, which is not the case under the facts of this 
appeal.  See 38 C.F.R. § 3.114(a)(3).  Thus, even if the 
Board were to accept that the veteran's claim of service 
connection for diabetes mellitus was received on August 31, 
2001, or September 4, 2001, under the applicable regulations, 
it would seem that the earliest effective date would still 
only be May 8, 2001, as applicable law appears to prohibit an 
effective date prior to the date of the effective date of the 
liberalizing law.  See 38 C.F.R. § 3.114.  At any rate, the 
Board is unable to find any legal basis for assigning an 
effective date prior to January 22, 2001. 

With regard to the veteran's claim that an effective date of 
May 8, 2000, should be assigned based on the liberalizing 
regulation which established a presumption of service 
connection for diabetes mellitus, effective May 8, 2001, it 
is clear that the veteran misinterprets the intent of the 
Liesegang case and 38 C.F.R. § 3.114.  As already noted, the 
evidence does not reflect that the veteran filed a claim of 
service connection for diabetes mellitus prior to January 22, 
2002.  Despite the fact that a presumption was established 
for diabetes mellitus effective May 8, 2001, the evidence 
does not reflect that he had a claim of service connection 
for diabetes mellitus pending at that time.  In no event 
shall the increase be retroactive for more than one year from 
the date of application for the award or the date of 
administrative determination, whichever is earlier.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  As the veteran's 
claim of service connection for diabetes mellitus was 
received on January 22, 2002, the earliest effective date 
assigned should have only been May 8, 2001; however, as 
discussed in detail above in this case the RO assigned an 
even earlier effective date of January 22, 2001.

There is no evidence of record that would allow for the award 
of an effective date earlier than January 22, 2001, for the 
grant of service connection for diabetes mellitus.  In 
conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 22, 2001, for the award of service 
connection for diabetes mellitus. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


